Fourth Court of Appeals
                                    San Antonio, Texas
                                        September 21, 2020

                                       No. 04-19-00548-CV

                         SAN ANTONIO FEDERAL CREDIT UNION,
                                      Appellant

                                                 v.

                                        Mario R. CANTU,
                                            Appellee

                     From the 73rd Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2016-CI-21715
                         Honorable Cathleen M. Stryker, Judge Presiding


                                          ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Luz Elena D. Chapa, Justice
                 Beth Watkins, Justice

           The motion to reconsider is DENIED.


           It is so ORDERED on September 21, 2020.

                                                             PER CURIAM



           ATTESTED TO:________________________
                       MICHAEL A. CRUZ,
                       CLERK OF COURT